OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. IJAMS

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





STATE ex rel. OKLAHOMA BAR ASSOCIATION v. IJAMS2014 OK 69Case Number: SCBD-6154Decided: 07/15/2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 69, __ P.3d __
FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR PUBLICATION. 
 

STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
CLAYTON D. IJAMS, JR. Respondent.



ORDER OF IMMEDIATE INTERIM SUSPENSION

The Oklahoma Bar Association (OBA), in compliance with Rule 7.1 and 7.2 of the Rules Governing Disciplinary Proceedings (RGDP), has forward to this Court certified copies of the Amended Information and Judgment and Sentence, in which Clayton D. Ijams, Jr. entered a plea of guilty to DUI of Alcohol, a violation of 41 OS 11-902(A)(2); and Operating a Vehicle with Defective Equipment or Unsafe Conditions, a violation of 47 OS 12-101. In addition, the Clerk of the Court for Tulsa County, in compliance with Rule 7.1 and 7.2 of the RGDP has forward to this Court certified copies of the Order of Deferred Sentence, in which Clayton D. Ijams, Jr. entered a plea of guilty to Eluding A Police Officer, a violation of 21 OS 540B; and entered a plea of Nolo to Obstructing a Police Officer, a violation of 21 OS 649.1.
Rule 7.3 of the RGDP provides: "Upon receipt of the certified copies of Judgment and Sentence on a plea of guilty, order deferring judgment and sentence, indictment or information and the judgment and sentence, the Supreme Court shall by order immediately suspend the lawyer from the practice of law until further order of the Court." Having received certified copies of these papers and orders, this Court orders that Clayton D. Ijams, Jr. is immediately suspended from the practice of law. Clayton D. Ijams, Jr. is directed to show cause, if any, no later than July 28, 2014, why this order of interim suspension should be set aside. See RGDP Rule 7.3. The OBA has until August 11, 2014, to respond to Clayton D. Ijams, Jr. should one be filed.
Rule 7.2 of the RGDP provides that a certified copy of a plea of guilty, an order deferring judgment and sentence, or information and judgment and sentence of conviction "shall constitute the charge and be conclusive evidence of the commission of the crime upon which the judgment and sentence is based and shall suffice as the basis for discipline in accordance with these rules." Pursuant to Rule 7.4 of the RGDP, Clayton D. Ijams, Jr. has until August 18, 2014, to show cause in writing why a final order of discipline should not be imposed, to request a hearing, or to file a brief and any evidence tending to mitigate the severity of discipline. The OBA has until September 2, 2014, to respond.
DONE BY ORDER OF THE SUPREME COURT this 15th day of July, 2014.

/S/CHIEF JUSTICE


Colbert, C.J., Reif, V.C.J., Kauger, Watt, Winchester,Taylor, Combs and Gurich, JJ, concur;
Edmondson, J., dissents


 

Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
None Found.